DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 3/25/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election of specie 2 (claims 11-16 and 26-31) in the reply filed on 3/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-10, 17-25 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 14, the term of “….for setting parameters for the delivered laser energy to the body of the user” (line 2-3) is vague and renders the claims indefinite. Instant invention teaches and claims that “A laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient” (claim 11, line 1-2). What is that for the delivered laser energy to the body of the user?

Claim 29 has the same undefined issue (line 2-3) as that of claim 14.
 
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-16, 26-27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713).

Regarding Claim 11, Shazly teaches a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient (abstract; fig. 1; ¶[0076], line 1-8, a laser indirect ophthalmoscope), the system comprising:
 
a laser module for generating and delivering the laser energy (fig. 1, 6, 66); and
 
a wearable assembly for securing the laser module to a body of a user of the laser indirect ophthalmoscope system (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user).

Regarding Claim 12, Shazly teaches the system as claimed in claim 11, wherein the wearable assembly includes at least a headset worn on the user's head (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user).

Regarding Claim 14, Shazly teaches the system as claimed in claim 11, wherein the wearable assembly secures a control module for setting parameters for the delivered laser energy to the body of the user (¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro).

Regarding Claim 15, Shazly teaches the system as claimed in claim 11, wherein the wearable assembly secures a power module for providing power to the laser module to the body of the user (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 16, Shazly teaches the system as claimed in claim 15, wherein the power module comprises a portable battery for providing the power (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 26, Shazly teaches a method for delivering laser energy to an eye of a patient using a laser indirect ophthalmoscope system patient (abstract; fig. 1; ¶[0076], line 1-8, a laser indirect ophthalmoscope), the method comprising: 

a laser module generating and delivering the laser energy (fig. 1, 6, 66); and 

a wearable assembly securing the laser module to a body of a user of the laser indirect ophthalmoscope system (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user)..

Regarding Claim 27, Shazly teaches the method as claimed in claim 26, wherein the wearable assembly includes at least a headset worn on the user's head (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user)..

Regarding Claim 29, Shazly teaches the method as claimed in claim 26, further comprising the wearable assembly securing a control module for setting parameters for the delivered laser energy to the body of the user (¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro).

Regarding Claim 30, Shazly teaches the method as claimed in claim 26, further comprising the wearable assembly securing a power module for providing power to the laser module to the body of the user (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 31, Shazly teaches the method as claimed in claim 26, further comprising the power module providing power via a portable battery (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713) in a view of Dirghangi et al (US 20180220889).

Regarding Claim 13, Shazly discloses as set forth above but does not specifically disclose that the system as claimed in claim 11, wherein the wearable assembly includes at least a utility belt worn around the user's waist.

However, Dirghangi teaches an imaging device of indirect ophthalmoscopes (abstract), wherein the wearable assembly includes at least a utility belt worn around the user's waist (the battery may be mounted externally on the user, such as at the waist (for example on a belt), with a wired attachment to the main instrument-mounted device).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the imaging device of Dirghangi for the purpose for improved practice efficiencies by the simultaneous dual use of BIO instruments for both examination and enhanced clinical imaging purposes (¶[0009], line 1-11).

Regarding Claim 28, Shazly discloses as set forth above but does not specifically disclose that the method as claimed in claim 26, wherein the wearable assembly includes at least a utility belt worn around the user's waist.

However, Dirghangi teaches an imaging device of indirect ophthalmoscopes (abstract), wherein the wearable assembly includes at least a utility belt worn around the user's waist (the battery may be mounted externally on the user, such as at the waist (for example on a belt), with a wired attachment to the main instrument-mounted device).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the imaging device of Dirghangi for the purpose for improved practice efficiencies by the simultaneous dual use of BIO instruments for both examination and enhanced clinical imaging purposes (¶[0009], line 1-11).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872